I concur in this opinion but confine my concurrence to the following observations: I think the pleadings of plaintiff were insufficient to permit the introduction of evidence in order to attack the judgment of foreclosure. I also think the plaintiff was guilty of laches in standing by and seeing her property improved when she new the person so improving it thought her title good and when plaintiff knew at the same time that such person's title was dependent on the validity of a foreclosure proceeding which ostensibly foreclosed the plaintiff's interest. But whether if laches is not pleaded or whether at all events it can be pleaded to defeat a party whose property has been taken from him by a judgment if void is a matter I do not need to go into. I think sufficient the reason stated in the prevailing opinion, that the plaintiff did not lay a sufficient ground for the attempted attack on the judgment of foreclosure. I do not care to go outside of that ground in my concurrence.
There have been many confusing statements as to direct and collateral attacks on judgments. We are interested more in the manner of testing in any given case whether a judgment may be attacked than in nomenclature. As says the prevailing opinion, generally, a direct attack is one the purpose of which is to eliminate what is or purports to be a judgment, whereas a collateral attack attempts not to obliterate the judgment, but to avoid the effect of it when used in another suit. But I think there is a form of direct attack which really only avoids the effect of a purported judgment. In order to make this more clear, I list the types of direct attacks as I see them: (1) That attack which attempts to set aside a judgment by a motion or proceeding brought in the same suit in which the judgment was rendered. (2) A separate suit brought and designed directly to set aside a voidable judgment or what is not a judgment but which purports to be one; in other words, a void judgment. (3) Where a party brings a suit or defends a suit *Page 286 
relying for recovery or for a defense on what purports to be a judgment rendered in another suit, the opposing party may show such judgment to be void.
If one brings a suit on a contract, the other party may show the contract invalid. For the same reason, I see no reason why in a suit based on a purported judgment or defended on the strength of a supposed judgment which is null, it may not be avoided in the same suit in which such judgment is to be introduced and used by laying the proper foundation for introducing evidence of the voidness of the supposed judgment. This for the simple reason that in any case opportunity should be permitted under proper procedure to show that what appears to be a judgment is a mere utterance with no judicial effect. But so jealous is the law of its judgments recorded as such, that only such type of direct attack can be made when it is claimed the judgment is void, not when it is only voidable, and only can evidence be introduced of its voidness when the pleadings set up wherein it is void. The one exception is, of course, where the judgment is void on its face. Where its voidness is self-revealed, even if the judgment is introduced incidentally in an action, an attack can be made on it, whether such attack be called direct or collateral. In that it directly opposes its introduction or use as a judgment, it is at least descriptively a direct attack. Objection could be made to its introduction for the reason that it itself shows that what is attempted to be introduced as a judgment is not a judgment. But where its voidness is not self-revealed, the pleadings must set out wherein and why it is void.
I am not attempting to say whether a party could go so far as to introduce the judgment roll in a case in order to show a judgment introduced by the other party void without pleadings on which to base such introduction. At least in this case it was necessary to go outside of the judgment roll by the introduction in evidence of an affidavit of jurisdictional facts claimed to be deficient in order to prove the *Page 287 
judgment void. This could not be done without such pleadings as would be required in an independent action to set the judgment aside.